DETAILED ACTION
Status of the Claims
	Claims 1 and 7 are cancelled. Claims 2-6 and 8 are pending in this application. Claims 2-6 and 8 are under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application, which is a national entry application of PCT/JP2018/030400 filed on 08/16/2018, which claims priority from the foreign application JP2017-169099 filed on 09/04/2017. 

Objections Withdrawn
	The objections over claims 7-8 are withdrawn per applicant’s cancellation of claim 7 and amendment of claim 8 correcting the minor informality. 
Rejections Withdrawn
	The USC 102 rejections over claims 1 and 5-7 under Yoneto is withdrawn per applicant’s cancellation of claim 1 and changing the dependencies of claims 5-7 to be claim 2 instead of claim 1. 
The USC 102 rejections over claims 1 and 5-7 under Yoshida (Kanemitsu) is withdrawn per applicant’s cancellation of claim 1 and changing the dependencies of claims 5-7 to be claim 2 instead of claim 1. 
The nonstatutory double patenting rejection over claims 1-8 under U.S. Patent Application No. 15548711 (reference application) in view of Sugisaka (Nao) et al (JP2016166133A, publication date: 
Rejections Maintained – Modified as necessitated by Applicant’s amendments 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneto (US 2016/0081906 A1, publication date: 03/24/2016) and Isono (US 2016/0208064 A1, publication date: 07/21/2016). 

Regarding claims 2-4 and 8, Yoneto does not teach a water-insolubilization treatment using an acid anhydride. 
Regarding claims 2-4 and 8, Isono teaches process for producing a water-insoluble shaped material, including a step of treating a raw material shaped material containing a water-soluble salt of a polyanionic polysaccharide with a treatment liquid containing an acid anhydride to insolubilize the raw material shaped material in water (abstract, claim 1) wherein the acid anhydride is acetic anhydride or propionic anhydride (claim 4).  Regarding other claims, Isono also teaches that the raw material shape is a film, powder or a sponge form (claim 2). Isono also teaches that the polyanionic polysaccharide is at least one selected from the group consisting of carboxyalkylcelluloses, carboxymethylstarches, chondroitin Sulfate, hyaluronic acid, heparin, alginic acid, pectin, and carrageenan (claim 3).  Isono also teaches that the water insoluble shaped material is a medical or a cosmetic material (claim 11). 
Regarding the “wherein the resulting water-insolubilized material of the water-soluble salt of the first polyanionic polysaccharide dissolves in water from the medical/cosmetic material earlier than the resulting water-insolubilized material of the water-soluble salt of the second polyanionic polysaccharide” language recited in instant claim 2, this is merely an inherent function of the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of instant filing to have combined the teachings of Yoneto and Isono to achieve the instant invention. Yoneto teachings talk about the problems associated with chemically modified hyaluronic acid compositions (para 4 and 13) but do not offer a solution to how to otherwise crosslink hyaluronic acid compositions. Isono teaches achieving the hyaluronic acid compositions without using a chemical crosslinking agent by treating a raw material shaped material that is formed using a water-soluble salt of a polyanionic polysaccharide with a treatment liquid containing an acid anhydride. One of ordinary skill in the art would be motivated to incorporate the teachings of Isono into the teachings of Yoneto with a reasonable expectation of successfully achieving a composition that is not insolubilized via chemical crosslinking. 

s 2-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (Kanemitsu) et al (JP2007297460A, publication date: 11/15/2007) (Hereinafter Yoshida) and Isono (US 2016/0208064 A1, publication date: 07/21/2016). 
Regarding claims 2, 6 and 8, Yoshida teaches hyaluronic acid and/or its salt (polyanionic polysaccharide) compositions for a cosmetic, a pharmaceutical composition, and a cosmetic kit uses (abstract) wherein a composition is produced by mixing 50 g of the low molecular weight component (MW 10,000 or less) and 50 g of the high molecular weight component (average MW 1,600,000) (examples 1 and 2 combined).
Regarding claim 5, Yoshida teaches that the above composition is applied to the skin via a gauze which is impregnated by the sample (test example 1). Thus, technically, the composition becomes sheet-like after being applied to the skin within the gauze (also satisfying a step of shaping a saw material for claim 1). 
Regarding claims 2-4 and 8, Yoshida does not teach a water-insolubilization treatment using an acid anhydride. 
Regarding claims 2-4 and 8, Isono teaches process for producing a water-insoluble shaped material, including a step of treating a raw material shaped material containing a water-soluble salt of a polyanionic polysaccharide with a treatment liquid containing an acid anhydride to insolubilize the raw material shaped material in water (abstract, claim 1) wherein the acid anhydride is acetic anhydride or propionic anhydride (claim 4).  Regarding other claims, Isono also teaches that the raw material shape is a film, powder or a sponge form (claim 2). Isono also teaches that the polyanionic polysaccharide is at least one selected from the group consisting of carboxyalkylcelluloses, carboxymethylstarches, chondroitin Sulfate, hyaluronic acid, heparin, alginic acid, pectin, and carrageenan (claim 3).  Isono also teaches that the water insoluble shaped material is a medical or a cosmetic material (claim 11). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of instant filing to have combined the teachings of Yoshida and Isono to achieve the instant invention. Isono teaches achieving the hyaluronic acid compositions without using a chemical crosslinking agent by treating a raw material shaped material that is formed using a water-soluble salt of a polyanionic polysaccharide with a treatment liquid containing an acid anhydride. Thus, Isono provides a motivation due to retaining intrinsic characteristics of the polyanionic polysaccharide being a raw material, which has a high safety in that a chemical crosslinking agent is not required (para 40). One of ordinary skill in the art would be motivated to incorporate the teachings of Isono into the teachings of Yoshida with a reasonable expectation of successfully achieving a composition that is useful and safe medical or a cosmetic material.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 2-6 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 7 of U.S. Patent No. 9879124 in view of Arisa Sugisaka et al (JP2016166133A, publication date: 09/15/2016) (Hereinafter Sugisaka). 
Regarding instant claims 2-6 and 8, claims 1-4 and 7 of ‘124 teach all limitations except using two different molecular weight polyanionic polysaccharides. Sugisaka teaches a cosmetic composition comprising (A) a polymer hyaluronic acid and/or a salt thereof that have an average molecular weight of 1 million-5 million; (B) a small-molecule hyaluronic acid and/or a salt thereof that have an average molecular weight of 10,000 or less (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of ‘124 claims and Sugisaka to achieve the instant invention. Sugisaka provides compositions with hyaluronic acid that are resistant to dripping and have a high degree of close contact with the skin while exhibiting a continuous moisturizing effect. Thus, one would be motivated to incorporate the teachings of Sugisaka into the teachings of ‘124 claims with a reasonable expectation of successfully achieving a process of producing a more effective cosmetic product. 

Response to Arguments
Regarding the USC 103 rejection over claims 2-4 and 8 under Yoneto and Isono, Applicant argues the following:
“Yoneto is directed to a water-soluble hyaluronic acid gel (see abstract). As the rejection admits, Yoneto does not disclose a water-insolubilization treatment. Thus, from Yoneto, those skilled in the art would not recognize the difference of dissolution property between the first and second polyanionic polysaccharide salts having different viscosity-average molecular weight, such as 10,000 or lower and 50,000 or higher, respectively, in the water-insolubilized shaped material after a water-insolubilization treatment, as shown in Figures 2-5 of the present application, which the medical/cosmetic material made by the method of claim 2 has. 
The rejection cites Isono for its teaching of a water-insolubilization treatment (see page 5 of the Office Action issued April 27, 2021). Isono, however, does not teach a water-insolubilization treatment of a combination of two water-soluble salts of polyanionic polysaccharide having different viscosity-average molecular weight, such as 10,000 or lower and 50,000 or higher, as claim 2 recites”. 

This argument is acknowledged and is not found persuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. The rejection is based on Yoneto in combination with Isono. Thus, Yoneto not teaching “a water-insolubilization treatment” and Isono not teaching “a combination of two water-soluble salts of polyanionic polysaccharide having different viscosity-average molecular weight” arguments are not proper since the rejection is a combination of the two references. 
Applicant also argues:
“Thus, the combination of Yoneto and Isono does not disclose a method in which a water- insolubilization treatment is performed with a water-soluble shaped body including both the first and second polyanionic polysaccharide salts having different viscosity-average molecular weight, such as 10,000 or lower and 50,000 or higher, respectively, and the combination further does not disclose the different dissolution property between the water-insolubilized first and second polyanionic polysaccharides, as claim 2 recites. From the combination of Yoneto and Isono, those skilled in the art would not recognize the advantages of the medical/cosmetic material prepared by the method of claim 2, which the metical/cosmetic material made by the method of claim 2 can have. For example, the water-insolubilized second polyanionic polysaccharide having larger viscosity-average molecular weight can cover and protect a surface of skin to which the medical/cosmetic material is applied, while the water-insolubilized first polyanionic polysaccharide being released from the medical/cosmetic material and absorbed into a body (see paras. [0045]-[0046] on pages 17-18 of the present specification and Figs. 2-5 of the present application)”. 
This argument is acknowledged and is not found persuasive. The combination of references not disclosing “disclose the different dissolution property between the water-insolubilized first and second polyanionic polysaccharides” does not make the rejection no longer applicable. The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention. (MPEP 2145 II). Even though Yoneto doesn’t explicitly disclose that different MW polysaccharides have different dissolution properties, they have a working example of using different amounts of water to dissolve hyaluronic acid of different sizes (table 19, and also discussed above). The result of polyanionic polysaccharide being released first during water-insolubilization will be a feature of the composition based on the molecular weights of the polyanionic polysaccharides present that is being taught by Yoneto. And since the combination rejection motivates for water-insolubilization, all limitations of the instant claim 2 are being met be Yoneto and Isono. That is when a formulation of Yoneto is water-insolubilized by known techniques in the art, the composition will be expected to have this property.


Regarding applicant’s disclosure of “Applicant notes that the first listed inventor of JP 2007-297460 is Takushi YOSHIDA, and that Satoyuki KANEMITSU is the second listed inventor. Applicant suggests naming JP '460 as "Yoshida et al””, the naming of JP ‘460 is changed to Yoshida. 
	Regarding applicant’s disclosure of “The first listed inventor of JP '133 is Arisa SUGISAKA, instead of Nao DAIMON. Applicant suggests naming JP '133 cited in this rejection as "Sugisaka et al."”, the naming of JP ‘133 is changed to Sugisaka. 
	Regarding the non-statutory double patenting rejection over instant claims 2-6 and 8 under claims 1-4 and 7 of U.S. Patent No. 9879124 in view of Sugisaka, the applicant makes the following arguments:
“Claims 1-4 and 7 of the '124 patent are directed to a process for producing a water- insoluble shaped material. The claims of the '124 patent, however, do not recite a water- insolubilization treatment of a water-soluble shaped body including two water-soluble salts of polyanionic polysaccharides having the different viscosity-average molecular weight as claimed, i.e., a water-soluble salt of a first polyanionic polysaccharide having a viscosity-average molecular weight of 10,000 or lower (first polyanionic polysaccharide salt) and a water-soluble salt of a second polyanionic polysaccharide having a viscosity-average molecular weight of 50,000 or higher (second polysaccharide salt), as claim 2 recites. The claims of the '124 patent also do not recite that the resulting water-insolubilized material of the water-soluble salt of the first polyanionic polysaccharide (water-insolubilized first polyanionic polysaccharide) dissolves in water from the medical/cosmetic material earlier than the resulting water-insolubilized material of the water-soluble salt of the second polyanionic polysaccharide (water-insolubilized second polyanionic polysaccharide)”. 

Applicant continues:
“The rejection cites Nao for its disclosure of a composition including polymer hyaluronic acid and/or a salt thereof that have two different average molecular weight (see page 8 of the Office Action). Nao, however, merely discloses preparing a composition including two polymer hyaluronic acid and/or a salt thereof, water, and other ingredients (see para. [0057]). Nao is silent about forming a water-soluble shaped body including the two polymer hyaluronic acid and/or a salt thereof and performing a water-insolubilization treatment of the shaped body, as claim 2 recites. Nao thus further is silent about the different dissolution property between the two polymer hyaluronic acid and/or a salt thereof after the water-insolubilization treatment, as claim 2 recites”. 
This is acknowledged and not found persuasive. Again, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references (MPEP 2145 IV). Applicant lists the missing limitations in the reference application claims, and then also lists the missing limitations in the secondary reference, but doesn’t address the combination of references teaching the instant invention. Regarding applicant claiming that Sugisaka (Nao) not teaching “about forming a water-soluble shaped body”, since Sugisaka teaches a cosmetic composition comprising (A) a polymer hyaluronic acid and/or a salt thereof that have an average molecular weight of 1 million-5 million; (B) a small-molecule hyaluronic acid and/or a salt thereof that have an average molecular weight of 10,000 or less (abstract) and provides how the components are made (preparation examples 1-7) and then provides an example of a sheet type (body) comprising low molecular hyaluronic acid and cationized hyaluronic acid (hyaluronic acid being water soluble) (compositions tables 1-2), this limitation is met. Regarding applicant claiming Sugisaka (Nao) being silent about “different dissolution property 

Conclusion
	No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662.  The examiner can normally be reached on 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/A.A./               Examiner, Art Unit 1613         

/MARK V STEVENS/Primary Examiner, Art Unit 1613